UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


ALI KAIRGADAM,                          
                 Plaintiff-Appellant,
                 v.
BELL ATLANTIC CORPORATION, d/b/a                  No. 02-1074
Bell Atlantic Network Services,
Incorporated,
                Defendant-Appellee.
                                        
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
                Catherine C. Blake, District Judge.
                         (CA-00-483-CCB)

                        Submitted: July 31, 2002

                      Decided: September 23, 2002

   Before WIDENER, NIEMEYER, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

James R. Klimaski, Debra D’Agostino, KLIMASKI & GRILL, P.C.,
Washington, D.C., for Appellant. R. Michael Smith, DECHERT,
PRICE & RHOADS, Washington, D.C., for Appellee.
2                    KAIRGADAM v. BELL ATLANTIC
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Ali Kairgadam was terminated from his position with Bell Atlantic
Corporation d/b/a Bell Atlantic Network Services, Inc. ("BANSI").
He filed suit alleging that he was terminated from his position in vio-
lation of Title VII of the Civil Rights Act of 1964, as amended.* In
his complaint, Kairgadam alleged that BANSI discriminated against
him on the basis of his national origin, here Iran, and in retaliation for
his earlier complaints of discrimination.

   In its motion for summary judgment, BANSI alleged that it did not
discriminate against Kairgadam because of his national origin or in
retaliation for earlier complaints of discrimination. BANSI’s materials
only addressed Kairgadam’s allegations as claims of disparate treat-
ment under the familiar burden-shifting paradigm for indirect evi-
dence of discrimination as outlined in McDonnell Douglas Corp. v.
Green, 411 U.S. 792, 802-05 (1973). In his response, Kairgadam only
addressed the claims at issue as disparate treatment claims—
Kairgadam did not allege in his opposition that he was a victim of a
hostile work environment. See, e.g., Hartsell v. Duplex Prods., Inc.,
123 F.3d 766, 772 (4th Cir. 1997). Accordingly, the district court
granted summary judgment to BANSI and dismissed the action find-
ing that Kairgadam’s disparate treatment claims failed as a matter of
law. Arguably, Kairgadam raised a hostile environment claim in his
motion to reconsider, under Fed. R. Civ. P. 59(e), which the district
court denied.

   On appeal, Kairgadam does not contest the dismissal of his dispa-
rate treatment claims. Rather, he only alleges that the district court
failed to rule on his claim that he suffered from a hostile work envi-

   *Kairgadam also alleged violations of state law, which he has failed
to contest on appeal.
                    KAIRGADAM v. BELL ATLANTIC                      3
ronment because of his national origin. Kairgadam, however, waived
this claim because he failed to assert it in his opposition to BANSI’s
motion for summary judgment in the district court. "Even an issue
raised in the complaint but ignored at summary judgment may be
deemed waived. ‘If a party fails to assert a legal reason why summary
judgment should not be granted, that ground is waived and cannot be
considered or raised on appeal.’" Grenier v. Cyanamid Plastics, Inc.,
70 F.3d 667, 678 (1st Cir. 1995) (quoting Vaughner v. Pulito, 804
F.2d 873, 877 n.2 (5th Cir. 1986)). An issue raised for the first time
in a Rule 59(e) motion is not preserved for appellate review unless a
district court exercises its discretion to excuse the party’s lack of
timeliness and considers the issue. Holland v. Big River Minerals
Corp., 181 F.3d 597, 605-06 (4th Cir. 1999).

   Accordingly, because Kairgadam waived review of the only claim
he raises on appeal, we affirm the district court’s dismissal of his
action. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                                                         AFFIRMED